Cline, Judge:
This is an appeal for a reappraisement of green salted cattle hides imported at the port of Laredo, Tex., from Monterey, Mexico, on June 14, 1939. The merchandise was invoiced at $9.40 (United States currency) per 100 pounds and was entered and appraised at .75 (Mexican currency) per kilo.
At the trial the case was submitted on the following stipulation:
It is hereby stipulated and agreed by and between the Assistant Attorney General for the United States and H. L. Spindle, the defendant, that the market value or price at the time of expoi'tation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Mexico, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is the invoice unit prices, less the United States Customs duty to be paid on the merchandise, and less the necessary actual expenses to deliver the merchandise in Laredo, Texas, as follows:

Mex. Cy. U. S. Cy.

Freight to Nuevo Laredo, Mexico_ 97. 51
Stamp tax_ 70. 49
Stamps on Mexican Export Documents_ 1. 10
Mexican Export Duties_ 218. 36
Mexican Export Tax_ 776. 70
Local Drayage_ 45. 13
Forwarding Agents Commission_ 23. 40
Total____ 1232. 69
Mexican . Customs revision and documentation 3. 50
Consular Invoice fee_ 2. 50
U. S. Customs Entry_ 10. 00
U. S. Customs handling, dispatch and delivery 7. 00
Total____ 23. 00
That the proper basis of appraisal of the merchandise herein is the export value.
That there was no higher foreign value for the merchandise herein at the time of exportation.
On the agreed state of facts, I hold that the export value of the merchandise is the proper basis for appraisement and that such value is the unit invoice price less the duty and charges noted in the stipulation. Judgment will be entered accordingly.